Citation Nr: 1718081	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for revision of a right total knee replacement in May 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to September 1972 and from December 1972 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied entitlement to a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 based on surgery for revision of a right total knee replacement in May 2010.

This claim was previously before the Board in January 2015, when the claim was remanded for additional development.  A July 2015 supplemental statement of the case was most recently issued, and the case is once again before the Board.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's May 2010 revision of a right total knee replacement was treatment for his service-connected right knee disability and required convalescence of at least one month.


CONCLUSION OF LAW

The criteria for a temporary total convalescent rating for the Veteran's revision of a right total knee replacement are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is service-connected for residuals of a total right knee replacement (previously considered as right medial meniscectomy with degenerative joint disease, right knee).  

He contends he is entitled to a temporary total rating for convalescence as a result of May 2010 revision of a right total knee arthroplasty. 

A temporary total rating may be assigned pursuant to 38 C.F.R. § 4.29 or
38 C.F.R. § 4.30.  A total rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.

This temporary total rating will continue for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release, and an extension of 1, 2, or 3 months beyond the initial 3 months may be made. 
38 C.F.R. § 4.30(b) .

For purpose of applying 38 C.F.R. § 4.30(a)(1), "convalescence" indicates that "a surgical procedure had been performed that would require at least one month for the Veteran to return to a healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).  There is no express requirement of home confinement to meet the definition of convalescence.

The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).

The evidence shows that the Veteran underwent a revision of his right total knee replacement in May 2010.  A May 2010 operative report from the Centerpoint Medical Center indicates that the Veteran underwent a revision of a right total knee arthroplasty.  The discharge summary noted that the Veteran was admitted with a chief complaint of a painful right total knee replacement.  The examiner reported that the Veteran had a noncemented NexGen knee done a year earlier and that he had suffered pain since that time.  It was noted that the pain had continued and that the Veteran was brought in for a revision.  The final diagnosis was a failed right total knee arthroplasty.

Subsequent VA treatment records show that the Veteran was treated for right knee complaints on multiple occasions following the surgery in May 2010.  He received physical therapy.  Treatment records reflect that the Veteran was using a rolling walker (May, June 2010 VA treatment records) and a single point cane (August 2010).  A June 2010 VA treatment record noted that the Veteran was taking Family and Medical Leave Act (FMLA) leave until August 10.  It was noted that the Veteran worked in the shipping and receiving department.  A statement from the Veteran's employer noted that he had been put on short term disability on May 26, 2010, for at least 13 weeks due to a right knee replacement.  Social Security Administration (SSA) records reflect that the Veteran began receiving monthly disability benefits beginning in November 2010, due in part to his right knee disability.  Additionally, a November 2010 VA Request for Outpatient Services report indicated that the Veteran was authorized for outpatient aquatic therapy for six sessions.

Further, a June 2012 statement from a VA physician indicated that the Veteran underwent a right total knee arthroplasty in May 2010.  The physician reported that the normal postoperative protocol included, but was not limited to, restriction of activity, as well as requiring assistive devices.  It was noted that such restrictions might extend up to six weeks.  The physician stated that there were also life-long restrictions of activity with the Veteran's knee, including, but not limited to, repetitive kneeling and squatting.

A July 2015 VA examination opinion was obtained.  The VA examiner noted that patients typically undergo several weeks of physical therapy and occupational therapy to restore motion, strength and function, and that treatment includes encouraging patients to move early after the surgery.  It was noted that at six weeks patients have usually progressed to full weight bearing with a cane and complete recovery from the operation involving return to full normal function may take three months.  She then noted that a review of the Veteran's medical records show that he was discharged from therapy in January 2011 and was released from ortho in February 2011.  He was then allowed to return to activity as tolerated. 

The record clearly reflects that the Veteran required physical therapy and the use of assistive devices and was unable to return to his job following his May 2010 revision surgery of his right knee.  The Board thus finds that the Veteran's total disability picture shows that he required at least one month of convalescence from his May 2010 surgery.  Therefore, the Board finds that the Veteran is entitled to a temporary total evaluation because of the May 2010 surgery on his service-connected right knee requiring convalescence.


ORDER

A temporary total evaluation because of treatment for service-connected right knee disability requiring convalescence is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


